METZGER, Judge,
dissenting.
I respectfully dissent.
Although not specifically stated, a critical assumption of the majority’s analysis is that, since the victim “Lisa” and her mother “Ann” were fictional characters invented by the Arvada police, it was impossible for defendant to have committed the crime of attempted sexual assault on a child. I disagree.
First, defendant did not assert the affirmative defense of impossibility either at trial or on appeal. Thus, it should not form the basis for a reversal of his conviction. See People v. Lesney, 855 P.2d 1364 (Colo.1993).
Second, since, in Darr v. People, 193 Colo. 445, 568 P.2d 32 (1977), the supreme court held that the General Assembly intended that the defense of factual or legal impossibility should not be available in a prosecution for the crime of attempt, I would not consider it. See also § 18-1-504, C.R.S.1997.
Moreover, if, as here, a defendant “does every act within his power” to commit an offense and would have committed it if the facts had been as he believed them to be, then he may not escape criminal liability. See People v. Borrego, 738 P.2d 59 (Colo.App. 1987).
For these reasons, I cannot agree with the majority that the affirmative defense of impossibility should be any factor, let alone a critical factor, in evaluating the evidence and issues in this case.
In my view, the evidence, both direct and circumstantial, when viewed as a whole and in the light most favorable to the prosecution, is substantial and sufficient to withstand defendant’s motion for directed verdict. See People v. Bennett, 183 Colo. 125, 515 P.2d 466 (1973).
The evidence at trial showed that defendant’s initial ad was worded in a code indicating his interest in sexual exploitation of children. Defendant’s application to the pen-pal organization also demonstrated his “interest” in several categories characteristic of pedophiles: “young love,” “Greek culture,” and “teenagers.” And, in defendant’s response to “Anris” first letter, in which she briefly mentioned her wish for “TLC” for her 11-year old daughter, he said:
As I see it you also want Lisa to learn about sex and all of it’s [sic] aspects. And as I read on it sounds like you want someone who will participate in both you and her educations along those lines. Am I right?
... I came to these conclusions because you seem to mention that your main concern is Lisa. Also because you marked “Young Love’ and ‘Family Sex’ which also mean to me that you are also interested in your own participation which I wholly approve of. If this is what you want then I could very well be the man you are looking for. And, if this is not what you are thinking I may still be your man....
I’m also a nice guy. I’m very loving, caring, serious, romantic, and love children.
In later letters, all of which were sent by priority mail, defendant outlined in graphic detail his plans for “Lisa.” He expressed no hesitation or reluctance; instead, he actively pursued what he envisioned as an opportunity to exploit this young girl.
In cases where entrapment is an issue, the determination of a defendant’s predisposition to commit an offense is a question of fact. Jacobson v. U.S., 503 U.S. 540, 112 S.Ct. 1535, 118 L.Ed.2d 174 (1992). I would hold that the trial court correctly applied the law in denying defendant’s motion for judgment of acquittal and in allowing the jury to decide the factual issues of entrapment and predisposition. And, because the record supports *308the jury’s verdict, I would affirm defendant’s conviction.